Citation Nr: 1454930	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-32 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a disability manifested by numbness in the left leg.

2. Entitlement to service connection for a bilateral hip condition.

3. Entitlement to service connection for a right knee condition.

4. Entitlement to an initial compensable rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 
INTRODUCTION

The Veteran served on active duty from October 2005 to November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision in which the RO denied service connection for compression neuropathy of the left leg; and for disorders of the bilateral hips and knees.  This matter further comes before the Board from a June 2009 rating decision in which the RO granted service connection for allergic rhinitis and assigned a 0 percent rating, effective from November 19, 2008. 

In November 2013, the Board issued a decision and remand in this matter.  The Board remanded the four issues set forth above for further development, to include obtaining updated treatment records for the Veteran and scheduling him for VA examinations.  The Board finds that although the Appeals Management Center (AMC) has attempted to complete such development, for reasons set forth below, there has not been substantial compliance with the remand directives set out in November 2013.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following its review of the claims folder, the Board is unsure of the Veteran's correct address.  As a result, it appears that he may not have received notification letters regarding his scheduled VA examinations. 

Review of the record, including treatment records from VAMCs in Florida and California, appears to show that the Veteran initially lived in Florida, after returning from Australia in approximately January 2011, and that his address at that time was listed as [redacted], Florida.  In July 2011, he reported he was going to California in a few months and then moving to Australia.  In August 2011, it was noted, in treatment records from a VAMC in Florida, that the Veteran was "couch homeless" and moving from family to family to friends.  He was leaving for California, and at that time he reported a mailing address in [redacted], California.  He indicated he was not sure if he would be back until November 2012 because he was going out of the country again.  Further review shows that for the remainder of 2011 and through 2012, the Veteran received periodic treatment at VA facilities in California.  In a statement dated in November 2012, the Veteran indicated he was currently visiting family in California and that he would be staying until at least the New Year, and could be reached at the [redacted] address.  In subsequent correspondence dated in 2013, the RO continued to send letters to the Veteran at the [redacted] address.  In October 2013, the Veteran was seen at the Long Beach VAMC and it was noted he was newly enrolling in the VA Long Beach Healthcare System.  His demographic information was reviewed, and he reported he lived in his car locally and declined any referral for housing. His address was listed as the [redacted], Florida address.  It was also noted that he was transferring care from [redacted] to [redacted].  Thereafter, in November 2013, the Board's decision was sent to the Veteran at the [redacted] address, and in December 2013, the RO sent a letter to the Veteran at the same [redacted] address.  In a document titled "Vetsnet Compensation and Pension Award" dated in December 2013, the Veteran's mailing address is listed as [redacted], in [redacted], Florida, and there is a notation that his payment address was USAA Federal Savings Bank.  Thereafter, a document titled "Compensation and Pension Exam Inquiry", printed in January 2014, includes a notation that the Veteran's address and phone number provided by VBA differed from VHA's database, and the document included addresses for the Veteran in [redacted] and [redacted].  In January 2014, April 2014 and in July 2014, however, letters were sent by the RO, the AMC, and the Board, to the Veteran, at the [redacted] address in [redacted], California, and these were all returned marked as "Return to Sender" and with a notation of "not at this address".  Thus, while the jurisdiction of the Veteran's claim remains with the St. Petersburg RO, it appears that the Veteran may physically be located in California, but (for reasons not clear) still using the [redacted], Florida address as his mailing address.  

The Board is mindful of the evidence documenting the Veteran living in different households and/or using different mailing addresses depending on his financial and personal circumstances.  It appears that the RO and AMC have attempted to ascertain the proper mailing address for the Veteran, however, it also appears that while the Veteran was sent notice of the VA examinations to his California address, no notice was sent to the [redacted], Florida, which he may be using as his mailing address.  In light of this, as well as the different addresses listed for the Veteran in the claims folder, it appears he may not have received notification of his VA examinations.  Although it is the Veteran's burden to keep VA apprised of his whereabouts, in light of the foregoing, the Board concludes that the Veteran should be allowed an additional opportunity to report for any necessary VA examinations. 

The Board also notes that the Veteran has been awarded compensation benefits for service-connected disabilities, and that monies are apparently being directly deposited into his bank account with USAA Federal Savings Account.  In Cross v. Brown, 9 Vet. App. 18, 19 (1996), the United States Court of Appeals for Veterans Claims (Court) indicated that ". . . where a mailing is returned as undeliverable and a claimant's claims file discloses other possible and plausible addresses, the BVA must attempt to locate the Veteran at the alternative known addresses."  The obligation to pursue the Veteran does arise in this case because there is an indication that a plausible address for contacting the Veteran currently exists.  Because VA did not attempt to contact the bank, and since it is reasonable that the bank would have the Veteran's current address, the Board finds that the claim must be remanded for additional action. 

Notwithstanding the foregoing, the Veteran and his representative, are reminded that VA's duty to assist with the development of facts pertinent to a claim is not a "one-way street."  Wood v. Derwinski, 1 Vet. App. 190 (1991).  It is the Veteran's burden to keep VA timely apprised of his whereabouts and, if the Veteran does not do so, VA is not obligated to "turn up heaven and earth" to find him.  See Hyson v. Brown, 5 Vet. App. 262 (1993).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran's bank (apparently USAA Federal Savings Bank) and ask that the institution provide VA with the Veteran's last (and most current) mailing address.  Any responses received should be included in the claims folder for review. 

2. If the bank is unable to provide the requested information, ask the Veteran's representative to provide a current address.  If other sources of the Veteran's current address become apparent, attempt to obtain the address through those sources.  All requests and responses in this regard must be documented in the claims folder. 

3. After undertaking the above development, resend a request to the Veteran, and his representative, asking that they provide sufficient information, and if necessary, authorization, for VA to obtain any additional evidence pertinent to the claims on appeal.  After securing the necessary authorizations, obtain copies of all records referred to by the Veteran not already of record, including any pertinent VA treatment records dated since November 2013.  Any negative response must be in writing and associated with the claim file.

4. Have the Veteran's claims file reviewed by an appropriate VA medical professional.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper file so they can be reviewed by the examiner. An examination is not necessary unless the examiner determines that such an examination is required in order to render an opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the compression neuropathy in the left leg, the sclerosis of the sacroiliac joints of the bilateral hips, and the right knee enchondroma manifested during service, or are otherwise related to service; or, are caused or aggravated by any service-connected disability.

The examiner is advised that the term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  If the examiner feels the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Schedule the Veteran for an examination by an examiner with sufficient expertise to determine the current severity of his service-connected allergic rhinitis.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The examiner should document the Veteran's respiratory symptoms in terms conforming to the rating schedule.   In addition to dictating objective test results, the examiner's report should fully describe the effects of the Veteran's allergic rhinitis disability on his occupational functioning and daily activities.  The examiner should provide a complete rationale for all opinions provided. 

6. After undertaking any other development deemed warranted, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

